Case 1:19-cr-00099-DKW-KJM Document 185 Filed 11/20/20 Page 1 of 4     PageID #:
                                  1204


 Schlueter, Kwiat & Kennedy LLLP

 MICHAEL H. SCHLUETER 8534
 JASON R. KWIAT           9188
 ANDREW M. KENNEDY 9734
 75-167 Kalani Street, Suite 201
 Kailua-Kona, Hawaii 96740
 Tel. No. (808) 987-7275
 Fax No. (808) 443-0339
 andrew@kona-lawyer.com
 Counsel for Defendant


                  IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF HAWAI'I
 UNITED STATES OF AMERICA,              )    1:19-cr-00099-DKW-10
                                        )
                    Plaintiff,          )    STIPULATION AND ORDER
                                        )    MODIFYING DEFENDANT’S
       vs.                              )    CONDITIONS OF RELEASE
                                        )
                                        )
                                        )
 HUNTER WILSON (10),                    )
                                        )
                   Defendant.           )
                                        )
                                        )
                                        )
                                        )

            STIPULATION AND ORDER MODIFYING DEFENDANT’S
                       CONDITIONS OF RELEASE

       WHEREAS Defendant appeared telephonically before this Honorable Court
 on July 21, 2020 for a detention hearing;

       WHEREAS on July 21, 2020, the Court set forth conditions of Defendant’s
 release;
Case 1:19-cr-00099-DKW-KJM Document 185 Filed 11/20/20 Page 2 of 4                PageID #:
                                  1205


        WHEREAS Pretrial Services is supportive of Defendant’s request to move

 to a location approved by pretrial services that is not on the island of Oahu.


        WHEREAS good and sufficient cause being shown,

        IT IS, THEREFORE, hereby stipulated and agreed that Defendant's Order
 Setting Conditions of Release be modified as follows:
 ADD:

 (7h1) Travel is restricted to the State of Hawaii; inter-island travel must be
 approved in advance by Pretrial Services.

 (7t1) Do not consume any alcoholic beverages or products containing alcohol
 while on bond.

 Other Conditions: Pretrial Services is authorized to allow the defendant to move
 from the transitional housing at Makana O Ke Akau (MOKA) to the island of
 Hawaii upon confirmation of his travel arrangements and as approved by Pretrial

 Services.
 DELETE:

 (7h3) Travel is restricted to: the island of Oahu.

 (7t2) Do not consume any alcoholic beverages or products containing alcohol

 while at the halfwayhouse/treatment program, as prohibited by program rules. No
 alcohol use while residing at MOKA House.

 You must reside at the Makana O Ke Akua, Inc. (MOKA) housing. You are
 required to abide by all of the rules of the MOKA House program.


                                          -2-
Case 1:19-cr-00099-DKW-KJM Document 185 Filed 11/20/20 Page 3 of 4          PageID #:
                                  1206


 Release is delayed pending bed space availability at Makana O Ke Akua (MOKA)

 House and the installation of GPS equipment.
 The Federal Detention Center - Honolulu is authorized to release the defendant

 from custody upon written notice by the Pretrial Services Office that the conditions

 of release have been satisfied.
 *All other conditions of pretrial release remain in full effect.


       IT IS SO STIPULATED

 Dated, Honolulu, Hawaii, November 19, 2020
       KENJI PRICE
       First Assistant U.S. Attorney
       District of Hawaii
        /s/ Mark A. Inciong
       MARK A. INCIONG
       Assistant U.S. Attorney



 Dated, Honolulu, Hawaii, November 19, 2020
        /s/ Erik Iverson
       ERIK IVERSON
       United States Pretrial Services Officer
       United States Pretrial Services Office
       U.S. District Court - District of Hawaii




                                          -3-
Case 1:19-cr-00099-DKW-KJM Document 185 Filed 11/20/20 Page 4 of 4   PageID #:
                                  1207




 Dated, Kailua-Kona, Hawaii, November 19, 2020


      /s/ Andrew M. Kennedy
      ANDREW M. KENNEDY
      Attorney for Defendant, Hunter Wilson




      IT IS SO APPROVED AND ORDERED:


      Dated, Honolulu, Hawaii, November 20, 2020.




                                    /s/ Derrick K. Watson
                                    Derrick K. Watson
                                    United States District Judge




 __________________________________________________________________
 United States of America v. HUNTER WILSON (10), ; 1:19-cr-00099-DKW-10
 STIPULATION AND ORDER MODIFYING DEFENDANT’S CONDITIONS
 OF RELEASE




                                     -4-
